Title: From Thomas Jefferson to Joseph Reed, 18 April 1781
From: Jefferson, Thomas
To: Reed, Joseph



Sir
In Council April 18. 1781.

I have had the pleasure to receive your Excellency’s favor of March 27. and am to return you our sincere thanks for your interposition in favor of the operations carrying on by General Clarke, operations which I hope will result equally to the benefit of yours as of our State, and which if successful will give us future quiet in our Western quarter. I beg you to be assured that Colo. Broadhead has been altogether misinformed as to any restriction having been laid on a Mr. Wilson or any other person in purchasing within this State cattle for the use of Fort pitt, or that if such a restriction actually took place it was a private Act in those who presumed to impose it unauthorized by Government and which would have been censured and rectified had it been made known. We are so sensible of the evils which would result from such a line of conduct, and so sincerely disposed to render the union of the States more perfect, that we shall on all occasions endeavor to render to our neighbors every friendly office which circumstances shall bring within the compass of our powers.
I am further to thank your Excellency for the kind dispositions you entertain and the aids you were pleased to render to the expedition under the Marquis of Fayette which was intended for the immediate relief of this State in particular, as well as for those furnished to General Greene for the southern service in general. Such is the present aspect of the war that it does not seem very probable its circumstances should be so reversed as to place us in a situation of returning the favor in kind. However we trust that while the contest was northwardly our contributions of men, arms and other necessaries were such as to prove we should not be wanting to our friends under a change of circumstances. With respect to your State particularly we shall take very great pleasure in cultivating every disposition to harmony and mutual aid. That policy would be very unsound which should build our interest or happiness on anything inconsistant with yours.
I have the honour to be with very great respect your Excellency’s Mo: ob. Servt.,

Th: Jefferson

 